                                                                      Case 2:16-cv-02211-JCM-NJK Document 75 Filed 08/16/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8
                                                                                             UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                           Case No.: 2:16-cv-02211-JCM-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                      Plaintiff,
AKERMAN LLP




                                                                                                                  MOTION TO REMOVE ATTORNEY
                                                            13                                                    FROM ELECTRONIC SERVICE LIST
                                                                 v.
                                                            14
                                                                 RIDGEVIEW              HOMEOWNERS
                                                            15   ASSOCIATION, INC. AKA RIDGEVIEW
                                                            16   VILLAGE; A SCIMITAR LLC; AND NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            17
                                                                                      Defendants.
                                                            18

                                                            19   A SCIMITAR LLC,
                                                                                      Counterclaimant,
                                                            20
                                                                 v.
                                                            21

                                                            22   BANK OF AMERICA, N.A.

                                                            23                        Counterdefendant.

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                      Case 2:16-cv-02211-JCM-NJK Document 75 Filed 08/16/19 Page 2 of 2




                                                             1   A SCIMITAR LLC,

                                                             2                           Third-Party Plaintiff,
                                                                 v.
                                                             3

                                                             4   ALEX A. DIAZ, an individual; SONYA R.
                                                                 DIAZ, an individual, and any and all other
                                                             5   persons, unknown claiming any right, title,
                                                                 estate, lien, or interest in the property adverse to
                                                             6   the Third-Party Plaintiffs' ownership, or any
                                                                 cloud upon Third-Party Plaintiff's title thereto
                                                             7
                                                                 (DOES 1 through 10, inclusive),
                                                             8
                                                                                         Third-Party Defendants.
                                                             9

                                                            10   TO:     ALL PARTIES, AND THEIR COUNSEL OF RECORD:
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                         PLEASE TAKE NOTICE that Bank of America, N.A., hereby provides notice that Vatana
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Lay, Esq., is no longer associated with the law firm of Akerman LLP.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13           Akerman LLP continues to serve as counsel for Bank of America, N.A in this action. All

                                                            14   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            15   in this action should continue to be directed to Melanie D. Morgan, Esq. and Rex D. Garner, Esq.

                                                            16           DATED this 16th day of August, 2019.

                                                            17                                                    AKERMAN LLP

                                                            18                                                    /s/ Rex D. Garner
                                                                                                                  MELANIE D. MORGAN
                                                            19                                                    Nevada Bar No. 8215
                                                                                                                  REX D. GARNER
                                                            20
                                                                                                                  Nevada Bar No. 9401
                                                            21                                                    1635 Village Center Circle, Suite 200
                                                                                                                  Las Vegas, NV 89134
                                                            22                                                    Attorneys for Bank of America, N.A.
                                                            23

                                                            24                                            COURT APPROVAL

                                                            25           IT IS SO ORDERED.
                                                                               August 19, 2019
                                                            26           Date:______________

                                                            27                                                           ___________________________________
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                            28
                                                                                                                     2
